Citation Nr: 0630413	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  97-27 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Service connection for partial complex seizures (claimed 
as epilepsy).

2.  Entitlement to service connection for a left-sided 
neurological disorder not otherwise specified (claimed as 
partial loss of use of the left side of the body).

3.  Entitlement to an increased rating for bilateral hearing 
impairment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1971.

This appeal is from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded the case in 
June 1999, March 2000, June 2003, and May 2006.  The veteran 
had hearings before the Board in October 1999 and August 
2006.  At the latter hearing, the veteran withdrew his appeal 
seeking service connection for personality problems and 
nervous condition with memory loss due to brain damage.  
38 C.F.R. § 20.204 (2005).


FINDINGS OF FACT

1.  The veteran as likely as not has partial complex seizure 
caused by a closed head injury in service.

2.  The veteran does not have a diagnosed neurological or 
other medical condition manifesting as partial loss of use of 
the left side of his body, nor does he currently suffer 
partial loss of use of the left side of his body.

3.  Tests of puretone thresholds and speech discrimination of 
March 1997, June 1998, June 2001, and August 2004 found right 
ear average thresholds/ speech discrimination data sets of 39 
dB/84%, 44 dB/90%, 48 dB/90%, and 51 dB/92%, respectively, 
and left hear left ear average thresholds/speech 
discrimination data sets of 50 dB/80%, 55 dB/80%, 58 dB/90%, 
and 58 dB/88% respectively.


CONCLUSIONS OF LAW

1.  Partial complex seizures were incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2006).

2.  An unspecified neurological disorder (claimed as partial 
loss of use of the left side of the body) was not incurred in 
or aggravated by wartime service, nor may incurrence of such 
a neurological disorder be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (2006).

3.  The schedular criteria for a higher (compensable) rating 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).
A.  Partial Complex Seizures

As a preliminary matter, VA examiners have twice commented 
that the precise diagnosis and etiology of the veteran's 
seizures or "spells" cannot be determined without the 
results of a prolonged video electroencephalogram (EEG) study 
available at the Houston VA Medical Center.  The veteran has 
declined to undertake the trip of 700 miles each way at his 
own expense to obtain that study, which is his prerogative.  
Although regulation provides that an application for an 
increase in compensation shall be denied if a claimant fails 
to report for an examination that VA considers necessary 
without good cause, an original claim for service connection 
may be rated based on the evidence available if the claimant 
fails to report for such an examination.  38 C.F.R. § 3.655 
(2006).  This decision will proceed on the evidence of 
record.

The veteran has a current diagnosis of partial complex 
seizures, which the diagnosing VA compensation examiner 
opined pertains to some of his reported amnesic episodes.  
For the purposes of service connection, it is not necessary 
that all of multiple etiologies of apparently similar 
manifestations be diagnosed, even though that failure could 
present considerable difficulty to avoid pyramiding in rating 
the disability.  See 38 C.F.R. § 4.14 (2006).  For service-
connection purposes, the veteran has a current diagnosis.

The veteran has testified that he suffered a loss of 
consciousness for three days while in service in Vietnam when 
a rocket exploded near him.  The fact of the rocket explosion 
was sufficiently well established by the report of the United 
States Armed Services Center for Research of Unit Records 
(now the United States Army and Joint Services Records 
Research Center (RRC)) to find that the veteran engaged in 
combat.  The loss of consciousness due to closed head injury 
that the veteran reports in support of the instant claim is 
not documented in any official record.  He is competent to 
testify to the rocket blast and to the loss of consciousness.  
Therefore, his testimony is satisfactory, and the event and 
the loss of consciousness are presumed to have occurred, 
unless shown by clear and convincing evidence that they did 
not.  38 U.S.C.A. § 1154(b) (West 2002); Caluza v. Brown, 7 
Vet. App. 498, 510-12 (1995).
There is evidence that contradicts the veteran's current 
testimony of a closed head injury from the concussion of a 
rocket blast.  A Navy Medical Board report of August 1970 
recited history of the veteran's syncopal episodes in 
Vietnam, noting his initial report of loss of consciousness 
for three days and his amended report that he had not lost 
consciousness for three days, but rather suffered a shorter 
syncopal episode and a severe headache for several days 
thereafter.  The veteran reported other episodes of loss of 
consciousness for periods of a few seconds to several hours.  
None included mention of a rocket blast or of a closed head 
injury.  Although there is inconsistency in the veteran's 
reports of the circumstances of his losses of consciousness 
in service, it appears doubt as to the etiology of the 
veteran's "spells," syncopal versus seizure, is resolved in 
favor of the current diagnosis in light of the deference 
given by law to satisfactory lay evidence of injury in 
combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In 
this context, the contradictory evidence is not clear and 
convincing.  The presumption of incurrence of closed head 
injury in combat is not rebutted.  Caluza, 7 Vet. App. at 
509.  The event in service necessary for entitlement to 
service connection is established.

The VA examiner that diagnosed the partial complex seizures 
in January 2005 opined a nexus between them and the closed 
head injury in service, thus providing the third element of 
proof of service connection.  Pond, 12 Vet. App. at 346.  In 
short, the veteran is entitled to service connection for 
partial complex seizures incurred in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

B.  Left-sided Neurological Disorder Claimed as Partial Loss 
of Use of the Left Side of the Body

 "Loss of use" in VA law and regulation is a condition 
resulting in the same degree of disability that would exist 
if the body part concerned were missing due to amputation or 
comparable trauma, leaving the part with the usefulness of an 
amputation stump with a prosthesis; as to other organs, loss 
of use means the complete malfunction of the organ for its 
purpose, e.g., blindness.  See generally 38 U.S.C.A. 
§ 1114(l) - (n) (West 2002); 38 C.F.R. § 3.350 (2006).  Loss 
of use does not exist in portions.  In essence, every 
compensation claim that asserts disability of a body part, 
however slight, is a claim of partial loss of use.

The RO identified the disability as an unlisted neurological 
disorder.  The evidence reveals the veteran's complaints 
pertain to neurological impairment in the function of his 
left upper and lower extremities related to his closed head 
injury in service.  He has not actually asserted impairment 
of other body parts that might logically be included in a 
claim of loss of use of the left side of his body.  Because 
of VA's legal definition of loss of use, the veteran's 
specific contentions in hearing testimony, and the evidence 
of record, this decision has restyled the claim as for an 
unspecified neurological disorder claimed as partial loss of 
use of the left side.

The analysis of entitlement to service connection for partial 
loss of use of the left side of the body begins with the 
question whether the veteran has a current disability.  
Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service).

The January 2005 VA neurology compensation examination found 
no current neurological impairment of strength, reflexes, or 
sensation in the left side of the body and no partial loss of 
use.  A VA neurology compensation examination of August 2004 
found reduced sensory responses to pin prick and vibration in 
the left face, chest and limbs, reduced proprioception of the 
left hand and foot, and normal strength and reflexes 
throughout the left side.  In response to the information 
that the veteran identified loss of use of the left side of 
the body, the examiner observed that the left side of the 
veteran's body functioned fairly well.  The examiner 
qualified his findings, commenting they were in a 
nonanatomical distribution.  The examiner did not state an 
opinion whether the findings were related to the veteran's 
head injury in service.

November 2003 neuropsychological assessment found mild 
bilateral finger numbness, mildly impaired left (nondominant) 
hand grip, with psychomotor skills impaired bilaterally, 
severely in the left hand.  The impression was abnormal 
neuropsychological test results consistent with a diffuse, 
chronic mild cerebral dysfunction.  The report stated no 
opinion of etiology.

November 2003 outpatient follow-up for seizures noted the 
veteran's report of recent seizure episodes and no other 
neurological complaints.  Vet Center social work notes of 
June and July 2003 noted the veteran's report of partial 
left-sided loss and epilepsy due to concussion, which was 
listed as a diagnosis, but no examination had been performed.

A VA compensation examination in July 2001 found motor 
strength and muscle tone, reflexes, proprioception, and 
sensation for pain and touch all within normal limits 
bilaterally throughout the veteran's body.  Neurological 
findings on private general medical examination in May 2000 
and December 1998 found no gross neurological abnormalities.  
Social Security Administration did not identify left-sided 
neurological findings among the causes of the veteran's 
disablement.  The SSA reviewing physician reported in April 
1998 that the veteran's report of loss of use of the left 
side was credible based on the history of head injury, but 
that neurological evaluation of July 1997 found only slight 
clumsiness of the left hand in pass pointing.  The cited July 
1997 report was a VA neurology record.  A private examination 
of July 1997 stated negative neurological findings.

The first report of left-sided impairment in the VA records 
is in May 1997 mental health clinic intake interview.  The 
veteran reported the brain concussion from a rocket explosion 
in service and that he lost partial use of the left side of 
his body.  The veteran was neurologically completely normal 
during VA hospitalization in May 1997.  The earliest VA 
neurology clinic report of record is of April 1997 for 
complaints of headaches since head injury in service, at 
which time the veteran reported a history of epilepsy, but 
made no mention of loss of use of the left side of his body.  
His strength, coordination, and gait were normal on 
examination.

A March 1997 VA compensation examination found the veteran 
without facial weakness, with normal motor function, and 
normal sensory function for pain, touch, and proprioception.  
The neurological diagnosis was "within normal limits."  A 
state medical evaluation of February 1997 noted the veteran's 
report of left-sided weakness from head trauma in Vietnam.  
The examiner reported residuals of head trauma with left 
hemiparesis without reporting specific examination findings.  
A private examination of May 1996 found him neurologically 
intact.  October 1978 and November 1973 VA compensation 
examinations are negative for left-sided neurological 
impairment.  Service medical records, including medical board 
evaluation of reported black-out episodes, are negative for 
left-sided neurological impairment.

In hearing testimony of November 1997 and October 1999, the 
veteran testified that a VA doctor, whom he named, first 
identified his partial loss of use of the left side after 
some tests.  In August 2006 testimony, the veteran 
essentially reiterated that there are medical opinions of 
record attributing his partial los of use of the left side to 
his head injury.  He testified that he could produce an 
affidavit to his accelerated wear of his left shoe compared 
to his right, which testimony is deemed credible.  

VA treatment records from October 1996 onward contain 
multiple reports from the named practitioner, who by 
credential is a Ph.D., not a physician, and whose practice is 
in clinical psychology.  This practitioner's progress notes 
do not contain a diagnosis of partial loss of use of the left 
side of the veteran's body or of a left-sided neurological 
condition.

In sum, the veteran has no current diagnosis of a left-sided 
neurological condition.  His period of service precludes 
presuming incurrence of an undiagnosed illness in service.  
See 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 
(2006).  Close scrutiny of the extensive medical records 
available reveal that each attribution of left-sided 
neurological findings to the veteran's head injury is the 
veteran's.  The February 1997 state examiner stated a nexus 
opinion, but did so without examination or any indication of 
a basis for the opinion other than the veteran's declaration, 
therefore the opinion lacks probative value.  The veteran, 
however sincere his belief, lacks the medical expertise to 
provide competent evidence on such matters as a medical 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992)

The SSA examiner noted the credibility of the veteran's 
attribution, but found only a slight impairment of the left 
hand, not an impairment of the left side of the body.  
November 2003 neuropsychological test finding of diffuse, 
chronic mild cerebral dysfunction is not a finding of 
residual of a closed head injury.  The August 2004 VA 
examination is persuasive that whatever the neurological 
presentation at that time, it did not amount to loss of use 
of the left side of the body in any sense that VA uses the 
term.  See generally 38 C.F.R. § 3.350 (2006).  It also did 
not state a nexus between the findings and an event in 
service.

The January 2005 examination report is persuasive that the 
veteran does not have a current disability as required for 
entitlement to service connection.  Gilpin, 155 F. 3d at 
1356.  The veteran's claim must be denied.

II.  Increased Rating-Bilateral Hearing Loss

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2006).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The rating criteria for impairment of auditory acuity, i.e., 
hearing loss, were amended effective in June 10, 1999.  See 
64 Fed. Reg. 25,206 (May 11, 1999).  The amendments change 
the VA officers authorized to apply alternative rating 
criteria to cases of hearing loss that for specified reasons 
cannot be rated by the usual criteria.  The changes do not 
apply in this case.  The objective criteria for the several 
levels of disability rating did not change with the 
amendments.  The current edition of the regulations can be 
applied without impermissible retroactive effect.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  This decision 
cites the current regulation for the sake of convenience.
Compensation ratings for impaired hearing are derived from 
the application in sequence of two tables.  See 38 C.F.R. 
§ 4.85, Table VI and Table VII (2006).  Table VI correlates 
the average puretone threshold with the ability to 
discriminate speech.  The average puretone threshold is the 
sum of the thresholds of hearing measured in decibels (dB) at 
1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  
Speech discrimination, expressed as a percentage of words 
recognized, is based on use of the Maryland CNC word list.  
The table applied to the data provides a Roman numeral that 
represents hearing acuity.  Each Roman numeral corresponds to 
a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  38 C.F.R. § 4.85(e) (2006).

The veteran testified in October 1999 to the extent of social 
impairment he attributes to his hearing loss.  His sincerity 
is not in question.  Many factors can contribute to one's 
subjective sense of his hearing acuity.  The objective data, 
however, must control in rating hearing loss.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

VA audiology examinations in March 1997, June 1998, June 
2001, and August 2004 found right ear average 
thresholds/speech discrimination data sets of 39 dB/84%, 
44dB/90%, 48 dB/90%, and 51 dB/92% respectively, and left ear 
average thresholds/speech discrimination data sets of 50 
dB/80%, 55 dB/80%, 58 dB/90%, and 58 dB/88% respectively.  
Table VI, applied to these data sets, produces acuity values 
for the right and left ear respectively of II and IV for the 
March 1997 examination, II and IV for the June 1997 
examination, II and III for the June 2001 examination, and I 
and III for the August 2004 examination.  These sets of Table 
VI acuity designations all correlate with a noncompensable 
rating.  38 C.F.R. § 4.85(h), Table VII (2006).  Thus, the 
claim for an increased (compensable) rating for bilateral 
impaired hearing must be denied.



III.  Duty to Notify and to Assist

The claims at issue long predate the laws and regulations now 
governing VA's duties in assisting VA claimants with their 
claims.  VA initially notified the veteran of the evidence 
necessary to substantiate his claim in February 1997.  
Although stated in terms of the veteran's burden to submit a 
well-grounded claim to obtain VA assistance, see 38 U.S.C.A. 
§ 5107(a) (West 1991), the information was substantially the 
same as the information and evidence VA now describes as 
necessary to substantiate a claim.  A letters of March 2000 
notified the veteran of specific information and evidence 
necessary to prosecute his claim.

VA letters of May 2001, February and May 2004, and March 2006 
notified the veteran of the information and evidence 
necessary to substantiate his claim, and of his rights and 
his and VA's respective duties in producing or obtaining 
information and evidence.  The May 2001 letter did not 
explicitly request the veteran to submit evidence in his 
possession, but it advised him of his option to submit any 
evidence he might otherwise request VA to obtain for him, and 
of his ultimate responsibility to produce evidence other than 
federal records.  The May 2004 letter explicitly requested he 
submit evidence in his possession.  The March 2006 letter 
notified the veteran of the rating and effective date 
elements of VA claims.  Dingess v. Nicholson, 19Vet. App. 473 
(2006). 

The veteran has communicated regularly with VA during the 
pendency of his claims.  He has demonstrated an actual 
knowledge of how to prosecute his claims and his capacity to 
do so.  His claims have had multiple adjudications as 
evidence has entered the record, such that he has had ample 
opportunity to act on VA's notifications of needed 
information or evidence.  He has suffered no prejudice from 
the initiation of adjudication in this case prior to the 
advent or implementation of the current VA notice and 
assistance laws and regulations.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  VA has discharged its duties to 
notify and to assist in this case.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006).

VA has obtained the evidence of which it had notice and 
authorization to obtain.  VA has examined the veteran on 
multiple occasions and obtained a necessary medical opinion 
in January 2005.  The veteran's failure to cooperate with 
VA's offer of a certain medical evaluation does not amount to 
a failure to afford the veteran a necessary examination.  See 
38 C.F.R. § 3.3.326 (2006).  There has been no failure to 
obtain evidence of which VA must notify the veteran.  VA has 
discharged its duty to assist the veteran to obtain evidence 
to substantiate his claims.  38 U.S.C.A. § 1153A (West 2002); 
38 C.F.R. § 3.159(c), (e) (2006).


ORDER

Service connection for partial complex seizures (claimed as 
epilepsy) is granted.

Service connection for a left-sided neurological disorder not 
otherwise specified (claimed as partial loss of use of the 
left side of the body) is denied.

An increased rating for bilateral hearing impairment is 
denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


